Filed pursuant to Rule 424(b)(8) Registration Number 333-200458 Prospectus Supplement No. 4 (To prospectus dated April 14, 2015) 12,347,121 Shares of Common Stock VIVEVE MEDICAL, INC. This Prospectus Supplement No. 4 (the “ Prospectus Supplement ”) supplements our Prospectus dated April 14, 2015, as supplemented by Prospectus Supplement No. 1 dated July 29, 2015, Prospectus Supplement No. 2 dated August 18, 2015 and Prospectus Supplement No. 3 dated November 23, 2015 (collectively, the “ Prospectus ”), relating to the offer and sale of up to 12,347,121 shares of common stock, no par value, of Viveve Medical, Inc., a Yukon Territory corporation (the “ Company
